Citation Nr: 0724739	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  03-34 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.	Entitlement to service connection for left knee 
degenerative joint disease. 

2.	Entitlement to an increased evaluation for residuals, 
right knee, post-operative medial meniscectomy, with 
degenerative joint disease, which is currently 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The veteran served on active duty from November 1977 to May 
1978.  

The left knee claim comes before the Board of Veterans' 
Appeals (Board) from a February 2003 RO decision, which, in 
pertinent part, denied service connection for a left knee 
disability.  A notice of disagreement was filed in April 
2003.  A statement of the case was issued in November 2003, 
and a timely substantive appeal was received in December 
2003.  

The left knee claim was the only claim certified to the 
Board.  However, in a June 2007 statement, the veteran's 
representative also argued that the Board has jurisdiction 
over a claim for an increased rating for the right knee 
condition.  The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether a 
substantive appeal is adequate and timely.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.101 (2006).  In this case, for the 
following reasons, the Board concludes this claim is, in 
fact, on appeal.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case (SOC) has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §  20.200 (2006).  A 
substantive appeal consists of a properly completed VA Form 
9, or correspondence containing the necessary information.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.202 (2006).  Except in the 
case of simultaneously contested claims, a substantive appeal 
must be filed within 60 days from the date that the agency of 
original jurisdiction mails the statement of the case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302 (2006).  

In 2005, the veteran filed a claim for an increase, which was 
denied in a December 2005 rating decision.  A notice of 
disagreement was received in May 2006, and a statement of the 
case was issued in September 2006.  The veteran did not file 
a VA Form 9.  The veteran's representative argues that the 
Form 646 Statement of Accredited Representative in Appealed 
Case filed on June 2, 2006 should be accepted as a 
substantive appeal.  The Board has reviewed the Form 646 and 
concludes that it is not sufficient to perfect the veteran's 
appeal.  The Form 646 was dated June 1, 2006, and received by 
the RO on the same date as the notice of disagreement (June 
2, 2006).  These documents were filed before the statement of 
the case was issued.  As required by the above referenced 
authority, a substantive appeal must be filed after the 
statement of the case is issued, not before.  Although an 
appeal can certainly be perfected by a document other than 
the form provided by VA, such as a Form 646, it still must 
meet the other requirements of a substantive appeal, to 
include being filed in response to a statement of the case.  
As the Form 646 was filed before the statement of the case, 
and not in response to, it does not meet the requirements for 
a substantive appeal.

However, the veteran filed a statement received on December 
21, 2006 indicating that the RO failed to consider additional 
medical records, including a November 2006 MRI of the right 
knee, and that this document was filed in connection with his 
"appeal" concerning the right knee.  The veteran was 
notified of the December 2005 rating decision on December 15, 
2005, so he had until December 15, 2006, to file an appeal.  
The postmark for the veteran's statement received on December 
21, 2006, is not of record. Absent evidence of a postmark, it 
is presumed that any written document required to be filed 
within a specified period of time, was mailed five days prior 
to the actual receipt of the document by the RO, excluding 
Saturdays, Sundays, and legal holidays.  See 38 C.F.R. §§ 
20.305(a). Therefore, it is presumed that the substantive 
appeal was mailed on December 14, 2006, within one year from 
the December 15, 2005 notification letter.  As the 
substantive appeal was timely filed, the Board will proceed 
with appellate review.  

However, the issue of entitlement to an increased evaluation 
for residuals, right knee, post-operative medial 
meniscectomy, with degenerative joint disease is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDING OF FACT

On December 21, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification in the form of 
a written statement from the veteran requesting withdrawal of 
his claim for a left knee disability.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In this case, on December 21, 2006, the Board received 
notification in the form of a letter signed by the veteran, 
which expressed his desire to withdraw his claim for service 
connection for degenerative joint disease of the left knee.  
Thus, there remain no allegations of errors of fact or law 
for appellate consideration on this issue.  Accordingly, the 
Board does not have jurisdiction to review the veteran's 
claim for entitlement to service connection for left knee 
degenerative joint disease and it is dismissed.

	
(CONTINUED ON NEXT PAGE)



ORDER

The issue of entitlement to service connection for left knee 
degenerative joint disease is dismissed.


REMAND

The veteran claims that he is entitled to an increased 
evaluation for residuals, right knee, post-operative medial 
meniscectomy, with degenerative joint disease.  In a December 
2006 letter, the veteran referenced the existence of 
additional medical records from the Richmond VA Medical 
Center which are not associated with the claims file.  The 
substantive appeal also referenced a November 2006 MRI of the 
veteran's right knee which is not associated with the claims 
file.  Therefore, the Board finds that additional development 
is necessary.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain all VA medical 
records for treatment since 2005 from the 
Richmond VA Medical Center. 

2.	After the above has been completed to 
the extent possible, the veteran should be 
afforded a VA examination performed by an 
appropriate physician to determine the 
severity of the veteran's right knee 
disability.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and all 
findings reported in detail.  

3.	After any additional notification 
and/or development deemed necessary is 
undertaken, the RO should readjudicate the 
veteran's claim with consideration of any 
evidence.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response by the 
veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


